       Case 5:19-cv-00320-BD Document 42 Filed 12/07/20 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                         PINE BLUFF DIVISION


JOHNATHON COULSTON,
A/K/A JOHNATHON MORTON,
ADC #167072                                                            PLAINTIFF

V.                         CASE NO. 5:19-CV-320-BD

MARK GOBER, et al.                                                  DEFENDANTS

                                  JUDGMENT

     Consistent with the Order that was entered on this day, it is CONSIDERED,

ORDERED, and ADJUDGED that this case is hereby DISMISSED, WITHOUT

PREJUDICE.

     IT IS SO ORDERED, this 7th day of December, 2020.



                                      ____________________________________
                                      UNITED STATES MAGISTRATE JUDGE
